DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is the FOAM in response to the applicant’s reply submitted on June 27, 2022 with respect to the restriction/election requirement office action mailed on April 26, 2022 and wherein in a preliminary amendment performed on December 14, 2020, the Applicant cancelled claims 1-36, and added new claims 37-72 and wherein in the reply submitted on June 27, 2022, the Applicant further canceled claims 57-70, 72.
In virtue of this communication, claims 37-56, 71 are currently pending in this Office Action.
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Applicant’s Reply
The Applicant’s reply filed on June 27, 2022, to the Election/Restriction Requirement  mailed on April 26, 2022 is acknowledge and wherein the Applicant elected Group I, claims 37-56, 71 for prosecution without traverse and claims 57-70 and 72 are canceled from further consideration on the merits pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention.

Examiner Comment
The submitted claim list is missing claims 1-36. Although claims 1-36 preliminarily canceled, the canceled claims shall be marked with “(Canceled)” as such “Claims 1-36 (Canceled).” In order to maintain a clear record of the application.

Domestic Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)  or under 35 U.S.C. 120, 121, 365(c), or 386(c)  is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a)  or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 62693246, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, the later filed application 17/251,913 claimed, in claim 37 for an encoder or encoding, similar to claims 71, “a plurality of downmix channel signals” downmixed from “the multi-channel input signal”, “performing energy compaction of the … downmix channel signals to provide … compacted channel signals” , and “joint coding metadata” which is determined based on both “compacted channel signals” and original prior-downmixed “multi-channel input signal”, etc., which were not disclosed in the parent application No. 62693246 (e.g., figs. 1, 3, 11A/11B, 12-14, 16-17, etc. which are completely away from the drawings figs. 1-8 of the application). Accordingly, claims 38-56, 71 are not entitled to the benefit of the prior application.

Specification
Specification fails to disclose what the claimed “joint coding metadata” in claim 37, 71 is. The specification appears to refer the claimed “joint coding metadata” to “SPAR metadata (para 7 in USPGPub 20210166708 A1)”, but nowhere to disclose what “SPAR” or “Spatial Audio Resolution Reconstruction” is, except usage of the term “SPAR”, and wherein it appears that the term “SPAR” or “joint coding” applied in the spec differs from the notably or well-known “joint coding” in the art, e.g., US 8204756 B2, etc. and such failure about the claimed “joint coding metadata” would not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In view of application of the prior art and because the spec fails to disclose what “joint coding metadata” is, the claimed “joint coding metadata” as recited in claims 37 and 71 is given reasonably broadest interpretation, see MPEP 2111.
Specification fails to disclose the claimed feature of claim 54 and wherein claim 54 recites “the joint coding metadata is determined based on the … compacted channel signals”, “the … downmix channel signals”, as recited in claim 54, and the “the multi-channel input signal” as recited in parent claim 37. It appears that the spec merely discloses “the joint coding metadata” is determined upon “the compacted channel signals” and “the multi-channel input signal” (figs. 4-5), other than claimed upon “the compacted channel signals”, “the multi-channel input signal” as recited in claim 54, and “downmix channel signals” as recited in parent claim 37, and in addition, there is no disclosure that “the joint coding metadata” is determined upon “the compacted channel signals” and “the downmix channel signals” as recited in claim 54 and thus, it is recommended to cancel claim 54.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the joint coding metadata is determined based on the … compacted channel signals and based on the … downmix channel signals, such that …” as recited in claim 54 and “based on the multi-channel input signal” as recited in parent claim 37, i.e., “the joint coding metadata” is determined upon “compacted channel signals”, “downmix channel signals”, and “multi-channel input signal” as recited in claim 54 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Objections
Claim 37-56 is objected to because of the following informalities: 
Claim 37 recites “performing energy compaction of …” which should be -- performing an energy compaction of …--. Claim 37 further recites “A method for … wherein the method comprises, determining …; performing …; determining … ; and encoding …” which should be -- A method for … wherein the method comprises[[,]]: determining …; performing …; determining … ; and encoding …--. Claims 38-56 are objected due to the dependencies to claim 37.
Claim 38 further recites “wherein energy compaction is performed such that …” which should be -- wherein the energy compaction is performed such that …--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 71 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 71 recites “An encoding unit for …” for the claimed functions and the application specification discloses implementation of the “unit” can be software embodiment (para 89-90, USPGPub 20210166708 A1). Therefore, a reasonable interpretation in light of the specification leads to the conclusion that the claimed “An encoding unit” with the claimed functions in claim 71 encompasses pure software, and a software self does not fall within the definition of a process, machine, manufacture or composition of matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 37-56, 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “immersive audio signals which may comprise sound field representation signals, notably ambisonics signals (para 2)” “in a listening environment (para 3)”, etc., does not reasonably provide enablement for “multi-channel input signal”, “a plurality of downmix channel signals”, “compacted channel signals”, etc., as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Claims 37 recites “A method for encoding a multi-channel input signal” comprising “determining … downmix channel signals from the multi-channel input signal”, “performing energy compaction of the … downmix channel signals to provide … compacted channel signals”, …, “encoding … compacted channel signals and the joint coding metadata”, etc., which have enablement scope problem because the disclosed implementation/operation in the specification only enable for “audio signal encoding and decoding”, audio signal “downmix”, “energy” of “audio signals”, etc., (para 2-6, etc., USPGPub 20210166708 A1), but cannot enable one of ordinary skill in the art to make and/or use the invention for much broader terms of “multi-channel input signal”, “downmix channel signals”, “compacted channel signals”, “encoding the … compacted channel signals …”, etc. For example, the scope of the over broadly claimed terms may include the other types of “signals” such as image signals, video signals, control signals, etc., which are involved in totally different signal/data characteristics, bandwidth requirements, data-specific algorithms/techniques, computing/storing complexities, and/or biological representations and processing dimensions. The instant specification does not teach any enablement for these types of “signals” at all.  Therefore, the specification does not enable any person skilled in the art to make and use the invention commensurate in scope with the claim. Claims 38-56 are rejected due to the dependencies to claim 37.
Claim 71 is rejected for the at least similar reasons described in claim 37 since claims 71 recites the similar deficient limitations as recited in claim 37.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 37-56, 71 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 37 recites “encoding a multi-channel input signal” and then recites “determining a plurality of downmix channel signals from the multi-channel input signal” which is reasonably interpreted as downmxing “the multi-channel input signal” to determine “a plurality of downmix channel signals” which is confusing because it is unclear whether the claimed operation is by “downmix”, i.e., from more channels as input to few channels as output or upmix, i.e., from few channels as input to more channels as output and it is confusing because claimed “downmix” appears to be from few channel as input to more channels as output, which is opposite to the concept of “downmix”, but consistent with a concept of “upmix” and thus, renders claim indefinite. Claim 37 further recites “determingin joint coding metadata based on the plurality of compacted channel signals and based on the multi-channel input signal; wherein the joint coding metadata is such that it allows upmixing of the …” which is further confusing about what word “it” is because it is unclear whether the “it” herein is referred back to “joint coding metadata”, “determining joint coding metadata”, “the plurality of compacted channel signals”, or “the multi-channel input signal” and thus, further renders claim indefinite. Claims 38-56 are rejected due to the dependencies to claim 37.
Claim 71 has been analyzed and rejected for the at least similar reason as recited in claim 37 above because claim 72 recites the similar deficient features as recited in claim 37. 
Claim 40 further recites “the second downmix channel signal” (twice in claim 40) which is further confusing because it is unclear whether “the second downmix channel signal” is referred back to “a second downmix channel signal” as recited in claim 40 or to “a second downmix channel signal” as recited in parent claim 39 and thus, further renders claim indefinite. Claim 41 is rejected due to the dependency to claim 40.
Claim 43 further recites “the plurality of downmix channel signals is a first order ambisonics signal, notably, in a B-format or in an A-format; and/or the plurality of compacted channel signals is represented in a format of a first order ambisonics signal, notably in a B-format or in an A-format” which is further confusing because (1) the word “and/or” include the case of “and” and if it is interpreted as “and”, the claim would be “the plurality of downmix channel signals is a first order ambisonics signal, notably, in a B-format or in an A-format; andClaims 44-45 are rejected due to the dependencies to claim 43.
Claim 47 recites “upmix data, notably an upmix matrix, enabling the upmix of the …” which is further confusing because it appears to have a broader feature “upmix data” and a narrower feature “an upmix matrix” recited in the same claim and causes confusing because it is unclear whether “upmix data” or “upmix matrix” are “enabling the upmix of the plurality compacted channel signals to an approximation of the multi-channel input signal …” and thus, further renders claim indefinite.
Claim 52 further recites “referred to as SR, signal, notably a Lth order ambisonics signal, with L≥1” which is confusing because it is unclear what “SR” is, what “signal” is, and it appears to have a broader feature “SR, signal” and a narrower feature “Lth order ambisonics signal, with L≥1,” are recited in the same claim and causes confusing because it is unclear whether “referred to SR, signal” or “referred to” “a Lth order ambisonics signal” and it is unclear whether “to an SR signal” or “Kth order ambisonics signal” and thus, further renders claim indefinite. Claim 53 is rejected due to the dependency to claim 52.
Claim 54 further recites “the joint coding metadata is determined based on the … compacted channel signals and … on the … downmix channel signals” and the parent claim 37 recites “determining joint coding metadata based on … compacted channel signals and … on the multi-channel input signal”, which is further confusing because it is unclear whether “the joint coding metadata” is determined upon including “downmix channel signals” as recited in claim 54 or upon including “the multi-channel input signal” and thus, renders claim indefinite. Or Claim 54 is intended to claim “the joint coding metadata” is determined based (1) “the compacted channel signals”, (2) “the multi-channel input signal” as input signal to generate “compacted channel signals”, and (3) “the downmix channel signals” which are not supported from the original 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 37-43, 46-53, 71, are rejected under 35 U.S.C. 103 as being unpatentable over Laitinen (above) and in view of reference Purnhagen et al. (“Immersive Audio Delivery Using Joint Object Coding”, AES, presented at the 140th Convention, Paris, France, June 4-7, 2016, pp.1-9, hereinafter Purnhagen).
Claim 37: Laitinen teaches a method (title and abstract, ln 1-7, conversion method in fig. 4) for encoding a multi-channel input signal (e.g., 5.0 audio channel signals, the LFE channel omitted from 5.1 loudspeaker channel signals, para 1 in section 3, col 1, p.62, and using the DirAC or directional audio coding applied to generated B-format ambisonic audio signals WXYZout in fig. 4, and fig. 4 hereinafter) wherein the method comprises, 
determining a plurality of downmix channel signals (including at least virtual XYZ created as an even loudspeaker LS layout and as a standard LS layout) from the multi-channel input signal (5.0 audio signals and via STFT in time-frequency domain); 
performing energy compaction of the plurality of downmix channel signals (the virtual XYZ above and applying parameter ψ and 1- ψ to XYZeven and XYZstandard, etc.) to provide a plurality of compacted channel signals (including generated XYZmerged or XYZout);
determining joint coding metadata (including ψmerged) based on the plurality of compacted channel signals (an output from XYZmerged to the Diffuseness analysis element to generate ψmerged, wherein XYZmerged is sum of modified XYZeven with ψ and modified XYZstandard with 1- ψ) and based on the multi-channel input signal (W is the sum of the input 5.0 channels and output to the Diffuseness analysis element for generating the ψmerged); 
wherein the joint coding metadata (The metadata consists of at least diffuseness ψ or in each frequency band with B-format signals and the B-format signals with the metadata are transcoded by DirAC, and transmitted, inherently ψmerged at the merge algorithm in fig. 4) is such that it allows upmixing of the plurality of compacted channel signals (upmixing at decoding side of the DirAC in fig. 2) to an approximation of the multi-channel input signal (the resulting sound should be perceived equally as if the original 5.1 signals would be reproduced without any processing at 5.1 channel situation, section 1, col 1, para 2; hence, perceived diffusenss and directions of virtual sources are not modified when using even loudspeaker layout I creating the B-format signals and reproducing the sound with DirAC, section 3, col 2, para 3).
However, Laitinen does not explicitly teach encoding the plurality of compacted channel signals and the joint coding metadata, although Laitinen teaches transcoding the B-format signals with metadata in fig. 2, col 1, para 1, p.62, section 2.
Purnhagen teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-8 and fig. 1) and wherein a plurality of compacted channel signals (downmix signals Y in fig. 1) and joint coding metadata (combination of downmix metadata and object metadata in fig. 1) and wherein encoding the plurality of compacted channel signals and the joint coding metadata (via the downmix encoder in fig. 1) for benefits of achieving encoding of the 3D audio data or objects with backwards compatible extension (abstract), improving reconstruction of a covariance of the audio objects for each time/frequency tile and perceptual performance of an encoding system (section 2.2, p.4, col 1), and enhancing transmission efficiency by reducing transmission bandwidth requirements (reducing the transmitted data size for saving transmission bandwidth, well-known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein encoding the plurality of compacted channel signals and the joint coding metadata, as taught by Purnhagen, to the plurality of compacted channel signals and the joint coding metadata in the method, as taught by Laitinen, for the benefits discussed above.
Claim 71 has been analyzed and rejected according to claim 37 above and the combination of Laitinen and Purnhagen further teaches an encoding unit for encoding a multi-channel input signal (Laitinen, fig 4 and Purnhagen, fig. 1).
Claim 38: the combination of Laitinen and Purnhagen further teaches, according to claim 37 above, wherein energy compaction is performed such that an energy of a compacted channel signal (Laitinen, one of XYZmerged as the claimed compacted channel signal, scaled from XYZeven and XYZstandard by diffuseness ψ and 1- ψ, respectively in fig. 4, wherein 0<ψ<1, section 2, col 2, para 2, p.61) is lower than an energy of a corresponding downmix channel signal (Laitinen, one of the [XYZeven and XYZstandard] as the claimed downmix channel signal as discussed in claim 37 above, because of 0<ψ<1, scaling XYZeven by ψ and scaling XYZstandard by 1-ψ are inherently less than XYZeven and XYZstandard, or in energy measurement, respectively, e.g., equation 4, section 3, p.63, col 1, para 2).
Claim 39: the combination of Laitinen and Purnhagen further teaches, according to claim 37 above, wherein performing energy compaction comprises 
a. predicting a first downmix channel signal from a second downmix channel signal (Laitinen, including one of Vstandard in the formula 4, and V = [X, Y, Z] vector, section 2, p.61, col 2, para 2), to provide a first predicted channel signal (Laitinen, one of Vstandard*ψeven in the formula 4); and 
b. subtracting the first predicted channel signal (Laitinen, subtracting one of Vstandard*ψeven from one of Vstandard in the formula 4, (1- ψeven)* Vstandard) from the first downmix channel signal Laitinen, (one of Vstandard) to provide a first compacted channel signal (Laitinen, one of (1- ψeven)* Vstandard) in the formula 4).
Claim 40: the combination of Laitinen and Purnhagen further teaches, according to claim 39 above, wherein 
a. predicting a first downmix channel signal from a second downmix channel signal comprises determining a scaling factor for scaling the second downmix channel signal (Laitinen, ψeven in fig. 4 and the formula 4); and 
b. the first predicted channel signal corresponds to the second downmix channel signal scaled according to the scaling factor (Laitinen, one of Vstandard*ψeven in the formula 4).
Claim 41: the combination of Laitinen and Purnhagen further teaches, according to claim 40 above, wherein the scaling factor is determined such that an energy of the first compacted channel signal is reduced compared to an energy of the first downmix channel signal; and/or an energy of the first compacted channel signal is minimized (Laitinen, 0<ψeven<1 by the formula 1, section 2, p.61, col 2, para 2, and thus, Vstandard*ψeven < Vstandard in energy measure; at the limitation of ψeven=1, i.e., all diffuseness with no direct sound field, i.e., (1- ψeven)* Vstandard) =0, i.e., minimum value, section 2, p.61, col 2, para 2).
Claim 42: the combination of Laitinen and Purehagen teaches all the elements of claim 42, according to claim 39 above, including wherein performing energy compaction comprises:
a. determining several compacted channel signals based on a prediction from the second downmix channel signal (Vmerged based on Vstandard, Veven in the formula 4, and wherein V=[X,Y,Z], p.61, section 2, col 2, para 2 and thus, several compacted channel signals are generated through a vector operation in the formula 4, and the discussion in claims 39-40 above); and 
b. applying a transform to the several compacted channel signals (through a parameter μ in the formula 8-9, p.64, section 3, p.64, col 1, para 1), including Principle Components Analysis (each component XYZmerge applied with parameter μ, etc.), Singular Value Decomposition transform (using a single μ applied to all XYZmerge components in fig. 4), except the transform is Karhonen-Loeve-Transform.
An Official Notice is taken that Karhonen-Loeve-Transform is notoriously well-known in the art before the effective filing date of the claimed invention for benefits of removing inter-channel redundancy and thus, reducing transmission bandwidth.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the Karhonen-Loeve-Transform to the several compacted channel signals, as taught by the well-know in the art, to the transform in the method, as taught by the combination of Laitinen and Purnhagen, for the benefits discussed above.
Claim 43: the combination of Laitinen and Purnhagen further teaches, according to claim 37 above, wherein a. the plurality of downmix channel signals is a first order ambisonics signal, notably in a B-format or in an A-format; and/or b. the plurality of compacted channel signals is represented in a format of a first order ambisonics signal, notably in a B-format or in an A-format (Laitinen, converting 5.0 channels signals to 4 signals XYZW in fig. 4, i.e., B-format as first order ambisonic signal).
Claim 46 has been analyzed and rejected according to claims 37, 42 above for the same benefit (e.g., applying Karhonen-Loeve-Transform to one or more downmix channel signals for removing redundancy as the benefit discussed above).
Claim 47: the combination of Laitinen and Purnhagen further teaches, according to claim 37 above, wherein the joint coding metadata, comprises 
a. upmix data, notably an upmix matrix, enabling the upmix of the plurality of compacted channel signals to an approximation of the multi-channel input signal comprising a same number of channels as the multi-channel input signal (Laitinen, fig. 2, generating loudspeaker signals at decoding side, the resulting sound should be perceived equally as if the original 5.1 signals would be reproduced, p.61, section 1, col 1, para 2, including perceived diffuseness and direction sound being not modified and reproducing the sound with DirAC, p.62, section 3, col 2, para 3 and Purnhagen, fig. 2); and/or 
b. decorrelation data enabling the reconstruction of a covariance of the multi-channel input signal (Laitinen, including scaled decorrelation in fig. 2).
Claim 48: the combination of Laitinen and Purnhagen further teaches, according to claim 37 above, wherein the joint coding metadata is determined for a plurality of different subbands of the multi-channel input signal (Laitinen, through STFT and operations since then in time-frequency domain or in each frequency band, p.61, section 2, col 2, para 1-2 and including metadata in time-frequency domain).
Claim 49:  the combination of Laitinen and Purnhagen teaches all the elements of claim 49, according to claim 37 above, including wherein encoding the plurality of compacted channel signals of each one of the plurality of compacted channel signals, notably using a mono encoder for each compacted channel signal (using DirAC encoder/decoder in figs. 2, 4, p.61, section 2, B-format with metadata by using DirAC, from the encoder side to the decoder side, from fig. 4 to fig. 2, for reproducing sound, p.61, section 2), except performing waveform encoding of each one of the plurality of compacted channel signals.
An Official Notice is taken that waveform encoding audio channel signals is notoriously well-known in the art before the effective filing date of the claimed invention for benefits of minimizing error energy in an error sequence by identifying an error at the waveform level.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the waveform encoding the audio channel signals, as well-known in the art, to the encoding in the method, as taught by the combination of Laitinen and Purnhagen, for the benefits discussed above.
	Claim 50 has been analyzed and rejected according to claims 37, 49 above in the well known in the art, about entropy encoder such as lossless coding technique for benefits of achieving significant data size reduction and thus, saving transmission bandwidth requirement and saving storage memory space (see the discussion in claim 51 below).
Claim 51: Laitinen teaches all the elements of claim 51, according to claim 37 above, including the multi-channel input signal (5.0 channel signals in fig. 4), except explicitly teaching 
a. the multi-channel input signal comprises one or more object signals of one or more audio objects; and 
b. the method comprises encoding, notably using an entropy encoder, object metadata for the one or more audio objects.
Purnhagen teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-8 and fig. 1) and wherein the multi-channel input signal comprises one or more object signals of one or more audio objects (object based immersive content in fig. 1); and b. the method comprises encoding object metadata for the one or more audio objects (downmix encoder by taking object metadata in fig. 1) for benefits of achieving encoding of the 3D audio data or objects with backwards compatible extension (abstract) and improving reconstruction of a covariance of the audio objects for each time/frequency tile and perceptual performance of an encoding system (section 2.2, p.4, col 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the multi-channel input signal comprises one or more object signals of one or more audio objects; and 
b. encoding object metadata for the one or more audio objects, as taught by Purnhagen, to the multi-channel input signal, as taught by Laitinen, for the benefits discussed above.
However, the combination of Laitinen and Purnhagen does not explicitly teach using an entropy encoder to encode object metadata. 
An Official Notice is taken that entropy encoder is used to encode parameters or metadata is notoriously well-known in the art before the effective filing date of the claimed invention for benefits of achieving a lossless encoding with significant data size reduction so that significant reduction in transmission bandwidth requirement and storage space requirement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the entropy encoder used to encode parameters or metadata, as taught by the well-known in the art, to encoding the object metadata for the one or more audio objects in the method, as taught by the combination of Laitinen and Purnhagen, for the benefits discussed above.
Claim 52: the combination of Laitinen and Purnhagen further teaches, according to claim 37 above, wherein 
a. the multi-channel input signal comprises a soundfield representation, referred to as SR, signal, notably a L.sup.th order ambisonics signal (Laitinen, WXYZ as first order ambisonic in fig. 4, and downloading is performed on XYZ merge in fig. 4, and sound field represented by ambisonic 3D XYZ and amnidirection W inherently, and Purnhagen, audio object with object metadata describing audio object positions, p.5, section 2.4), with L≥1 (Laitinen, ambisonic L=1, i.e., first order ambisonic B-format WXYZ), and one or more object signals of one or more audio objects (Purnhagen, Object based immersive content in fig. 1); and b. the plurality of downmix channel signals is determined by downmixing the multi-channel input signal to an SR signal, notably a K.sup.th order ambisonics signal, with L≥K (Laitinen, the downmix within the WXYZ in fig. 4, and Purnhagen, through downmix renderer in fig. 1).
Claim 53: the combination of Laitinen and Purnhagen further teaches, according to claim 52 above, wherein a. determining the plurality of downmix channel signals comprises mixing the one or more object signals of one or more audio objects to the SR signal of the multi-channel input signal (Purnhagen, via the downmix renderer in fig. 1) in dependence of object metadata of the one or more audio objects (Purnhagen, by taking object metadata as input in fig. 1); and b. the object metadata of an audio object is indicative of a spatial position of the audio object (Purnhagen, the object metadata indicates the object position, p.5, section 2.4).

Examiner Comments

With respect to claims 44-45, 54-56, there are 35 U.S.C 112(a)/(b) issues, etc., as set forth above, but would be considered to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND a further amendment is dedicated to overcome 112(a)/112(b) issues and as well overcome objection of drawings and specification as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654